Title: From Benjamin Franklin to Frecon, 3 July 1784
From: Franklin, Benjamin
To: Frecon, Félix




Sir,
Passy, July 3. 1784.

The following is the best Answer I can give to your Letter of the 29th. past.
I am, Sir, your humble Servant.

B. Franklin



The real Money us’d in the United States is French, Spanish, Portuguese and English Coins, Gold & Silver. The most common is Spanish mill’d Dollars, worth 5 Livres 5 Sols tournois.
The nominal Money is generally Paper, reckoned in Pounds, Shillings & Pence, of different Value in the different States when compared with real Money, and that value often changing, so that nothing certain can be said of it. But every where the Accounts are kept in the nominal Pounds, Shillings & Pence, the Pound containing twenty Shillings & the Shillings twelve Pence, whatever may be the real Value.
Bills of Exchange are frequently drawn on Europe, the rate of Exchange differing in different States, & fluctuating in the same State, occasioned by the greater or less Plenty of Bills or of Demand for them. They are commonly drawn at 30 Days Sight.
The Usages in Buying & Selling Merchandizes, are much the same [as] in Europe, except that in Virginia the Planter carries his Tobacco to Magazines, where it is inspected by officers, who ascertain its Quality and give Receipts expressing the Quantity. The Merchants receive these Receipts in Payment for Goods, and afterwards draw the Tobacco out of the Magazines for Exportation.
Weights and Measures are uniform in all the States, following the Standard of Great Britain.

Money is lent either upon Bond, or on Mortgage, payable in a Year with Interest. The Interest differs in the different States from 5 to 7 per Ct.
Goods are generally imported on 18 Months Credit from Europe, sold in the Country at 12 Months Credit.
Billets or Promisory Notes payable to the Creditor or Order are in use and demandable, when due, as well as accepted Bills of Exchange; without any Days of Grace but by particular Favour.—

M. Felix Frecon.


